[Cite as State v. Reardon, 2014-Ohio-5689.]




                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 101216



                                              STATE OF OHIO

                                                  PLAINTIFF-APPELLEE

                                                   vs.

                                         JAMES A. REARDON

                                                  DEFENDANT-APPELLANT




                                        JUDGMENT:
                               SENTENCE AFFIRMED; REMANDED



                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-579182-A

        BEFORE: Kilbane, J., Jones, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED:                   December 24, 2014
ATTORNEY FOR APPELLANT

Patricia J. Smith
9442 State Route 43
Streetsboro, Ohio 44241

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Edward R. Fadel
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1}    Defendant-appellant, James Reardon (“Reardon”), appeals from his sentence after

pleading guilty to three counts of theft, three count of desecration, and two counts of breaking

and entering. For the reasons set forth below, we affirm his sentence, but remand for the limited

purpose of having the trial court issue a nunc pro tunc entry incorporating the

consecutive-sentence findings it made at the sentencing hearing into the sentencing journal entry.

       {¶2} In October 2013, Reardon was charged in an eight-count indictment. Counts 1 and

5 charged him with felony theft and listed the amount of the property stolen between $1,000 or

more and less than $7,500. Counts 2 and 7 charged him with desecration. Count 3 also

charged him with desecration and contained a furthermore clause indicating the value of the

property harmed was $5,000 or more, but less than $100,000. Counts 4 and 6 charged him with

breaking and entering. Count 8 charged him with misdemeanor theft.

       {¶3}    The charges stem from the theft of property belonging to Gethsemane Lutheran

Church and Faith Lutheran Church.1 Reardon broke into both churches, stole chalices, goblets,

DVD players, walkie talkies, and other electronics. Reardon then took the property to a pawn

shop in Cleveland. Reardon used the money he received from the pawn shop to buy drugs.

       {¶4}    In February 2014, Reardon pleaded guilty to all counts in the indictment. The

court sentenced Reardon in March 2014. The court sentenced him to one year in prison on each

of Counts 1-7. The court gave Reardon time served on Count 8. The court ordered that Counts

1, 2, 3, 4, and 5 be served consecutive to each other and concurrent to Counts 6 and 7, for a total

of five years in prison. The court ordered Reardon to pay restitution, and the court waived his

fines and costs.
       {¶5}    Reardon now appeals, raising the following single assignment of error for review.

                                         Assignment of Error

       The trial court erred when it imposed consecutive sentences without making the
       required findings pursuant to R.C. 2929.14(C).

       {¶6}    In his sole assignment of error, Reardon argues that the court did not make the

adequate findings when imposing the consecutive sentence as required by R.C. 2929.14(C). He

further argues there is nothing that is “‘so great or unusual”’ from other theft convictions that

would necessitate consecutive sentences.

       {¶7}    When reviewing felony sentences, R.C. 2953.08(G)(2) provides: “The appellate

court’s standard for review is not whether the sentencing court abused its discretion.” Rather,

the statute states that if we “clearly and convincingly” find (1) “the record does not support the

sentencing court’s findings under [R.C. 2929.14(C)(4)],” or (2) “the sentence is otherwise

contrary to law,” then we “may increase, reduce, or otherwise modify a sentence * * * or [we]

may vacate the sentence and remand the matter to the sentencing court for resentencing.” Id.

       {¶8}    Under R.C. 2929.14(C)(4), a trial court may impose consecutive multiple prison

terms for convictions on multiple offenses where the court makes the necessary statutory

findings. R.C. 2929.14(C)(4) states:

       If multiple prison terms are imposed on an offender for convictions of multiple
       offenses, the court may require the offender to serve the prison terms
       consecutively if the court finds that the consecutive service is necessary to protect
       the public from future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the offender’s conduct and
       to the danger the offender poses to the public, and if the court also finds any of the
       following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed pursuant
       1
        Reardon worked at Gethsemane Lutheran Church for five months.
           to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under
           post-release control for a prior offense.

           (b) At least two of the multiple offenses were committed as part of one or more
           courses of conduct, and the harm caused by two or more of the multiple offenses
           so committed was so great or unusual that no single prison term for any of the
           offenses committed as part of any of the courses of conduct adequately reflects the
           seriousness of the offender’s conduct.

           (c) The offender’s history of criminal conduct demonstrates that consecutive
           sentences are necessary to protect the public from future crime by the offender.

           {¶9}   Reardon acknowledges the disagreement among appellate courts regarding what is

required by the trial court under R.C. 2929.14(C)(4) and Crim.R. 32(A)(4) when imposing

consecutive sentences.       The Ohio Supreme Court addressed this disagreement in State v.

Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, which was released after

Reardon’s appellate brief was filed. The Bonnell court rejected the argument that Crim.R. 32(A)

and R.C. 2929.14(C)(4), when read together, require that reasons support findings necessary to

impose consecutive sentences. Rather, the court held that “a trial court is not required by

Crim.R. 32(A)(4) to give reasons supporting its decision to impose consecutive sentences.” Id.

at ¶ 27.

           {¶10} In order to impose consecutive terms of imprisonment, the Bonnell court held that

the “trial court is required to make the findings mandated by R.C. 2929.14(C)(4) at the

sentencing hearing and incorporate its findings into its sentencing entry, but it has no obligation

to state reasons to support its findings.” Id. at syllabus. Moreover, “a word-for-word recitation

of the language of the statute is not required, and as long as the reviewing court can discern that

the trial court engaged in the correct analysis and can determine that the record contains evidence

to support the findings, consecutive sentences should be upheld.” Id. at ¶ 29.
       {¶11} In the instant case, the trial court made the findings required by statute. At

sentencing, the court considered concurrent sentences and noted it had discretion to sentence

consecutively, which the court felt was warranted. The trial court stated that “consecutive

sentences are necessary to protect the public and to punish the offender.” Reardon “needed to be

punished for what he has done now, and in the past.” The court based its decision on Reardon’s

extensive criminal record (39 prior convictions), his lack of rehabilitation, and his failure to

correct a drug addiction after numerous attempts. The court felt the harm was so great, stating

that “it’s a devastating crime in a sense because these holy chalices that were purchased by the

church and enjoyed by the entire community during the sacrifice of the mass have been melted

down into I guess what the Bible would say * * * 30 pieces of silver[.]” The court also took into

consideration the comments made by Pastor Wallace, the pastor for Gethsemane Lutheran

Church. Pastor Wallace stated that, in the tradition of Bishop Myriel and his kindness to Jean

Valjean in Victor Hugo’s Les Miserables, he forgave Reardon for his crimes and acknowledged

that Reardon did very well when he worked for him. As Reardon’s spiritual advisor, he believed

that Reardon was remorseful.

       {¶12}    The trial court further stated “that a sentence in this case that [will be imposed]

will [not] be disproportionate to the crimes that [Reardon] has committed.” The court noted that

Reardon “needs to be put away for a long time because his record demonstrates whenever he is

released he reoffends.” The court additionally noted that Reardon’s “criminal history does show

consecutive terms are necessary to protect the public.” Lastly, the court stated that Reardon

“committed these crimes while under a sanction of post-release control.”

       {¶13} Reardon further claims the court did not give consideration to his drug addiction.

A review of the record reveals that the trial court considered it, but also considered that this was
Reardon’s 39th offense, he was “on probation at least a dozen times,” he has been “treated at

least half a dozen times,” he has “been in detox,” and “nothing has worked.”

       {¶14} Therefore, based on the foregoing, we find that the trial court made the findings

required by R.C. 2929.14(C), and the sole assignment of error is overruled.

       {¶15} We note, however, the Ohio Supreme Court also stated in Bonnell, 140 Ohio St.3d

209, 2014-Ohio-3177, 16 N.E.3d 659, syllabus, that the findings are required to appear in the

sentencing journal entry. The state of Ohio acknowledges, in light of Bonnell, that this case

should be remanded for the limited purpose of having the trial court incorporate, nunc pro tunc,

its consecutive-sentence findings in the sentencing entry. See also State v. Coleman, 8th Dist.

Cuyahoga Nos. 100888, 100924, 101925, 2014-Ohio-5275; State v. Greene, 8th Dist. Cuyahoga

No. 100542, 2014-Ohio-3713; State v. Gray, 8th Dist. Cuyahoga No. 98970, 2014-Ohio-4668.

       {¶16} Accordingly, judgment is affirmed. However, the case is remanded for the limited

purpose of having the trial court incorporate, nunc pro tunc, its consecutive-sentence findings in

the sentencing entry.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE
LARRY A. JONES, SR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR